ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Altman on 12 November 2021.
The application has been amended as follows: 
1. (Currently Amended) A multi jack tensioner for applying tension to a fastener, the tensioner comprising: a body having at least one section, including a first body section and a second body section, wherein the first body section is formed to engage an elongate fastening member or integrally formed therewith; a load bearing member for applying force to a workpiece to be fastened and arranged for location about said fastening member adjacent the body, wherein the first body section engages the load bearing member; a first pressure chamber formed and defined by the load bearing member and the first body section arranged to displace the first body section axially defined by the second body section and a piston; and a plurality of jack bolts extending through the first body section and between the first body section and the load bearing member for further displacing the first body section from the load bearing member, wherein the plurality of jack bolts are adapted to abut the load bearing member; wherein application of hydraulic pressure to the first pressure chamber displaces the first body section from the load bearing member thereby tensioning said fastening member, wherein application of hydraulic pressure to the second pressure chamber displaces the first body section from the load bearing member to thereby tension said fastening member, and whereby subsequent tensioning of the fastening member is applied by operation of the jack bolts.
14. (Currently Amended) A multi jack tensioner comprising: a body having a first body section formed to engage an elongate fastening member or integrally formed therewith; a first piston received by the first body section for applying force to a workpiece to be fastened; a first pressure chamber formed and defined by the first piston and the first body section and the first piston arranged to displace the first body section from the first piston in response to hydraulic pressure; the body further including a second body section abutting the first piston and including a co-axial bore for receiving a second piston arranged to selectively abut the first body section; a second pressure chamber formed and defined by the second body section and the second piston arranged to displace the second piston from the second body section; and a plurality of jack bolts extending through the first body section and between the first body section and section from the first piston; wherein application of hydraulic pressure to either the first or second hydraulic chamber displaces the first body section relative to the second body section for tensioning said fastening member and whereby subsequent tensioning of the fastening member is applied by operation of the jack bolts.
16. (Currently Amended) A multi jack tensioner according to claim 14, wherein thefirst body section is integrally formed with the elongate fastening member.
18. (Currently Amended) A method for compressing first and second workpieces together comprising the steps of: locating an elongate fastening member across the first and second workpieces wherein a first end of the elongate fastening member is fast with the first workpiece, wherein the second end of the elongate fastening member is captured by a first body section and a load bearing member, wherein a body comprises the first body section and a second body section, wherein a first pressure chamber is formed and defined by the first body section and the load bearing member, and wherein a second pressure chamber is formed and defined by the second body section and a piston; tensioning the elongate fastening member by applying hydraulic pressure to the first pressure chamber and the second pressure chamber that axially spaced along the elongate fastening member and disposed between said second end of said fastening member and an outer side of the second workpiece; and further tensioning the elongate member with a plurality of jack bolts extending through the first body section and between the first body section and the load bearing member for further displacing the first body section from the load bearing member; whereby the 

**END OF AMENDMENTS**

Response to Arguments
Applicant’s arguments, see remarks, filed 06 October 2021, with respect to the rejection of Claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 
Applicant’s arguments regarding the first and second pressure chambers were convincing.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best found art does not teach or obviate the limitations of independent claims 1, 14 or 18.
While the prior art has examples of hydraulic tensioners that surround a bolt to be tensioned (See PAPPAS (US 3424080), NOVAK (US 3154006), HOFSOMMER (US 20170051611 A1), PERCIVAL-SMITH (US 5527015), and ABBOTT (US 6763570)) using jackbolts to tension a bolt (See ZHANG (US 6938450), HOFSOMMER (US 20170051611 A1), and DEMINSKI (US 4338037)) and having multiple tensioners in a “stacked” configuration such that there are multiple body sections/hydraulic chambers (See BUCKNELL (US 20040165963 A1), IMAI (US 20070051101 A1) and KOCK (US 3877326)), yet none of the prior art taught or obviated tensioning an elongate fastening member using jack bolts as well as first and second pressure chambers of a single device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 November 2021